IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OP VIRGINIA
                           Alexandria Division

RANDALL TODD ROYER


     Plaintiff,

     v.                                     l:10-cv-0146    (LMB/IDD)

FEDERAL BUREAU OF PRISONS
                                                                      L
     Defendant.
                                                                NOV I 9 2010

                          MEMORANDUM OPINION               CLERK, U.S. DISTRICT COURT
                                                             ALEXANDRIA, VIRGINIA

     Before the Court is the defendant's Motion to Dismiss or for

Summary Judgment [Dkt. No. 23].     For the reasons discussed below,

the Court finds that venue is improper in the Eastern District of

Virginia.   Accordingly, the Court will not address the Motion to

Dismiss but will transfer this civil action to the United States

District Court for the District of Columbia.

                          I.   Background

     This is a civil action against the Federal Bureau of Prisons

("BOP"), an agency of the United States Department of Justice,
located in the District of Columbia.    The pro se plaintiff, Randall
Todd Royer, also known as Ismail Royer, is a federal inmate in the

custody of the BOP.   On January 16, 2004, Royer pled guilty before
this Court to one count of aiding and abetting the use and
discharge of a firearm during and in relation to a crime of
violence (conspiracy to violate the Neutrality Act), in violation
of 18 U.S.C. §§ 924(c)(2) & 3238, and one count of aiding and
abetting the carrying of an explosive during the commission of a